PER CURIAM.
We reverse defendant’s sentence. The trial court did not state clear and convincing reasons for his departure from the sentencing guidelines. Fla.R.Crim.P. 3.701(d)(ll). In fact, the trial court said he would state his reasons in a later written order, but apparently no such order was entered.
The transcript of the sentencing hearing shows that the trial court gave some indication of his reason for departure. The transcript may be a proper substitute for separately stated written reasons. Smith v. State, 454 So.2d 90 (Fla. 2d DCA 1984). However, we do not conclude that the indications given at the hearing were clear and convincing reasons for departure. Those indications appear to have done no more than refer to elements of the offense for which defendant was convicted.
Reversed and remanded for resentenc-ing.
SCHEB, A.C.J., and LEHAN and FRANK, JJ., concur.